Per Curiam: This is a petition filed in the county court of Cook county by the city of Chicago for the confirmation of a special assessment levied to defray the cost of constructing a sewer, with man-holes and catch-basins, in Fargo avenue, from Forest street to a point 415 feet east of the easterly line of Sheridan road, in the city of Chicago. The ordinance provided: “House connection slants of six (6) inches internal diameter shall be placed on both sides of said sewer opposite each twenty-five (25) feet of lot frontage.” The appellee appeared and filed numerous objections. The only one relied upon, however, was that his land had been arbitrarily subdivided into 25-foot lots, which was sustained by the county court. The property of appellee is an unsubdivided lot with a frontage upon Fargo avenue of 305 feet and a depth of 161 feet, and the assessment was made upon the entire tract as a whole, according to its legal description. Under the authority of Vandersyde v. People, 195 Ill. 200, this was not a subdivision of appellee’s property, and the assessment should have been confirmed. The judgment of the county court is reversed and the cause remanded. „ 7 , „7 „7 Reversed and remanded.